UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1887


SMITH FELIX,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:     May 4, 2009                    Decided:   May 22, 2009


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Michael F. Hertz, Acting Assistant
Attorney General, Michelle G. Latour, Assistant Director,
Michele   Y.  F.   Sarko,  OFFICE OF IMMIGRATION  LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Smith Felix, a native and citizen of Haiti, petitions

for    review    of    an   order    of   the    Board      of    Immigration       Appeals

affirming the Immigration Judge’s denial of his applications for

relief from removal.

               Felix    first    challenges           the   determination       that     he

failed to establish eligibility for asylum.                        To obtain reversal

of    a   determination       denying     eligibility        for    relief,    an     alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”            INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).        We have reviewed the evidence of record and conclude

that Felix fails to show that the evidence compels a contrary

result.        Having failed to qualify for asylum, Felix cannot meet

the more stringent standard for withholding of removal.                             Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).             Finally, we uphold the finding below

that Felix failed to demonstrate that it is more likely than not

that      he   would   be   tortured      if    removed      to    Haiti.      8     C.F.R.

§ 1208.16(c)(2) (2008).

               Accordingly,     we   deny       the    petition     for     review.      We

dispense       with    oral     argument       because      the     facts     and     legal




                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3